DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method and device for secure booting a cloudlet that detects an attempt to tamper with the cloudlet and interrupts the boot in response, classified in G06F 21/575.  
II. Claims 18-20, a device for unlocking a self-encrypting storage device using a key encryption key supplied by a BIOS, classified in G06F 21/71.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes and products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed:

Have materially different design, mode of operation, function or effect: Invention II employs the use of a key encryption key (KEK) to unlock a self-encrypting storage device, the key being supplied from a trusted execution environment to a BIOS to the SES.  Invention II also includes a step of running virtual processes subsequent to unlocking the storage device. Invention I includes a step of receiving a KEK, but does not disclose its use for unlocking a storage device, nor does Invention I run virtual processes.  Invention I includes steps of receiving data at a cloudlet from a mobile computing device, interrupting a boot in response to detecting a tampering attempt, and running virtual network functions (“virtual network functions” being much narrower in scope that “virtual processes”).  Invention II is not directed towards a cloudlet and does not include a mobile device from which it receives data.  While Invention II claims that 
Do not overlap in scope: The steps of Invention II are unrelated to those of Invention I.  Invention II does not include steps for detecting tampering, interrupting a boot process, receiving data from a mobile device, or running virtual network functions.  Invention II is not directed towards a cloudlet.  Invention I does not include steps for unlocking an SES using a KEK.
Are not obvious variants: Unlocking a self-encrypting storage device using a key encryption key is not an obvious variant of detecting tampering and interrupting a boot process. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different classification and different field of search required for each invention.
Divergence of features in the respective inventions necessitate different search strategies.
A telephone call was made to Laura Zager (Reg. No. 64,813) on March 4, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The Examiner notes that the claims presented in the current application are similar in scope to those presented in parent application no. 15/060,844.  A similar restriction requirement was made in the parent application (detailed in the Office Action mailed on September 8, 2017), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov